Mr. Chief Justice Shepard
delivered the opinion of the Court:
United Drug Company appeals from a decision of the Commissioner of Patents denying registration of the word “Stork” as a trademark for rubber nipples.
The registration was denied because the Commissioner had on file a certificate of incorporation granted in the state of Maine, in December, 1904, to a corporation entitled “the Stork Company.”
The case is governed by the decision in Asbestone Co. v. Philip Carey Mfg. Co. 41 App. D. C. 507.
It is not important that the Stork Company is not engaged in the manufacture of rubber nipples. The purpose of its incorporation seems, however, to have been the manufacture of water-proof goods.
The corporate name of the Stork Company is protected by the express provisions of the trademark act.
The Commissioner was right, and his'decision is affirmed, and this decision will be certified to the Commissioner of Patents.

Affirmed.